             Case MDL No. 2524 Document 72 Filed 04/16/19 Page 1 of 2

                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: HEALTH MANAGEMENT ASSOCIATES,
INC., QUI TAM LITIGATION (NO. II)                                                      MDL No. 2524


                                 (SEE ATTACHED SCHEDULE)


                            SEPARATION OF CERTAIN CLAIMS
                           AND CONDITIONAL REMAND ORDER


        The transferee court in this litigation has, in the actions on this conditional remand order,
remanded the following claims: (1) in U.S. ex rel. Brummer v. Health Mgmt. Assocs., Inc., M.D.
Georgia No. 3:09-135: relator Brummer's claims for reasonable attorneys' fees, costs, and expenses
under 31 U.S.C. § 3730(d) and analogous state false claims statutes; (2) in U.S. ex rel. Williams v.
Health Mgmt. Assocs., Inc., M.D. Georgia No. 3:12-00151 (mistakenly identified in the Suggestion
of Remand as No. 3:09-130): relator Williams's claims for reasonable attorneys' fees, costs, and
expenses under 31 U.S.C. § 3730(d) and analogous state false claims statutes; and (3) in U.S. ex rel.
Mason et al. v. Health Mgmt. Assocs., Inc., W.D. North Carolina No. 3:10-472: relators Mason,
Fostad, and Mid-Atlantic Emergency Medical Associates' claim for reasonable attorneys' fees, costs,
and expenses under 31 U.S.C. § 3730(d) and analogous state false claims statutes.

       IT IS THEREFORE ORDERED that all above referenced claims in the actions on this
conditional remand order be remanded to their respective transferor courts.

         IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United
States Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk
for filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition
with the Clerk of the Panel within this 7-day period, the stay will be continued until further order of
the Panel. This order does not become effective until it is filed in the office of the Clerk for the
United States District Court for the District of Columbia.

       IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the
Clerk for the District of Columbia with a stipulation or designation of the contents of the record to
be remanded.


                                                        FOR THE PANEL:


      Apr 16, 2019                                      John W. Nichols
                                                        Clerk of the Panel
          Case MDL No. 2524 Document 72 Filed 04/16/19 Page 2 of 2



IN RE: HEALTH MANAGEMENT ASSOCIATES,
INC., QUI TAM LITIGATION (NO. II)                              MDL No. 2524


                            SCHEDULE FOR CRO


TRANSFEREE             TRANSFEROR
DIST DIV. C.A. NO.     DIST DIV. C.A. NO.     CASE CAPTION

DC    1     14!00573   GAM 3       09!00135   BRUMMER v. HOSPITAL
                                              MANAGEMENT
                                              ASSOCIATES INC et al
DC    1     14!00574   GAM 3       12!00151   WILLIAMS v. HEALTH
                                              MANAGMENT
                                              ASSOCIATES INC. et al
DC    1     14!00579   NCW 3       10!00472   MASON vs. HEALTH
                                              MANAGEMENT
                                              ASSOCIATES, INC ET AL
